


 HR 2546 ENR: To designate the Department of Veterans

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 2546
		
		AN ACT
		To designate the Department of Veterans
		  Affairs Medical Center in Asheville, North Carolina, as the Charles
		  George Department of Veterans Affairs Medical Center.
	
	
		1.Designation of Charles George
			 Department of Veterans Affairs Medical Center
			(a)DesignationThe
			 Department of Veterans Affairs Medical Center located at 1100 Tunnel Road,
			 Asheville, North Carolina, shall after the date of the enactment of this Act be
			 known and designated as the Charles George Department of Veterans
			 Affairs Medical Center.
			(b)ReferencesAny
			 reference in any law, regulation, map, document, record, or other paper of the
			 United States to the medical center referred to in subsection (a) shall be
			 considered to be a reference to the Charles George Department of Veterans
			 Affairs Medical Center.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
